DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 07/02/2021.
Currently claims 1-20 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Group I and Species A, Embodiment of Fig. 4, Claims 1-8, 12-15 and 20, in the reply filed on 07/02/2021 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/24/2021, 12/30/2019 and 05/02/2019 were filed before the mailing date of the office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 12 and 13 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly pointing out and distinctly claim the subject matter which the inventor or a joint inventor, regard as their invention.  
Regarding claim 12, the instant claim recites limitation in view of claim 3, where claim 12 recites “a driving transistor" (claim 12, line 2). There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the first “a driving transistor” (claim 3, line 3) is being recalled or a new “driving transistor” is being introduced, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted according to the specification, which shows a single driving transistor and the examiner shall consider it accordingly.
Regarding claim 13, the instant claim recites limitation in view of claim 3, where claim 13 recites “a driving transistor" (claim 13, line 2). There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the first “a driving transistor” (claim 3, line 3) is being recalled or a new “driving transistor” is being introduced, rendering the claim indefinite. Clarification and/or correction are/is required. For the purpose of examination, the claim will be interpreted according to the specification, which shows a single driving transistor and the examiner shall consider it accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0053032 A1 (Ding) and further in view of US 2016/0321987 A1 (Oh). 
Regarding claim 1, Ding discloses, a display panel comprising: a substrate (as designated in Fig. 1A; [0028]); 
a transistor layer (as designated in Fig. 1A; [0028]; transistors are formed in the transistor layer) on the substrate; 

    PNG
    media_image1.png
    392
    746
    media_image1.png
    Greyscale

a pixel-defining layer (as designated in Fig. 1A; [0028]; on left side of organic light emitting configuration 150) on a side of the transistor layer distal to the substrate to divide the display panel into a plurality of subpixel regions (as designated in Fig. 1A, including organic light emitting configuration 150 and photosensitive identification device 130; Fig. 1A; [0028]), 
at least one of the plurality of subpixel regions including a display sub-region (organic light emitting configuration 150; Fig. 1A; [0028]) and a light-sensitive sub-region (a photosensitive identification device 130; Fig. 1A; [0028]), 
a plurality of organic light-emitting diodes (part of 150; Fig. 1A; [0029]; i.e. plurality of organic light-emitting diodes) formed on the transistor layer respectively on the plurality of subpixel regions; and 
a plurality of pixel circuits (as designated in Fig. 13A, it is broadly organic light-emitting configuration 150; [0060]) respectively formed in the transistor layer respectively on the plurality of subpixel regions, 

Note: A display device has a very large number of pixels, hence a plurality of pixel circuit and a plurality of organic light emitting diodes.

    PNG
    media_image2.png
    442
    537
    media_image2.png
    Greyscale

wherein at least one pixel circuit (as designated in Fig. 13A) in the at least one of the plurality of subpixel regions (as designated in Fig. 1A) includes a light-sensing sub-circuit (120 and 130; Fig. 1A; [0028]; i.e. photosensitive detection circuits and photosensitive identification devices) formed on the light-sensitive sub-region (as designated in Fig. 1A),

    PNG
    media_image1.png
    392
    746
    media_image1.png
    Greyscale

But Ding fails to teach explicitly, the light-sensing sub-circuit is coupled to the display-driving sub-circuit formed on the display sub-region.
Note: While all the components of the limitation is taught by Ding, however, Ding failed to show how the light-sensing sub-circuit is coupled to the display-driving sub-circuit using an explicit electrical sub-circuit.
However, in analogous art, Oh discloses, the light-sensing sub-circuit (sub-circuit containing 310; Fig. 2; [0048] i.e. light sensing unit) is coupled to the display-driving sub-circuit (combination of T12 and Cst; Fig. 2; [0044]) formed on the display sub-region (including the OLED and driving transistor T12; Fig. 2; [0044] – [0045]).  

    PNG
    media_image3.png
    492
    519
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding and Oh before him/her, to modify the teachings of an organic light emitting display device including light-sensing device as taught by Ding and to include the teachings of how light-sensing sub-circuit is coupled to the display driving circuit as taught by Oh since the exact connection of the light-sensing device and the display driving circuit is important to ensure that the sensing is done correctly and the respective pixel units would be activated ([0011] – [0012]). Absent this important teaching in Ding, a person with ordinary skill in the art would be motivated to reach out to Oh while forming an organic light emitting display device of Ding. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Regarding claim 2, Ding discloses, the display panel of claim 1, wherein a respective one of the plurality of organic light-emitting diodes (part of 150; Fig. 1A; [0029]; i.e. part of organic light-emitting configuration) comprises a first electrode (151) formed on a side of the transistor layer distal to the substrate (Fig. 1A; [0029]; Fig. 1A shows that the diode is formed on the top of transistor layer that is distal from the substrate), 
an organic light-emitting material (152; Fig. 1A; [0029]; i.e. light-emitting functional layer) on a side of the first electrode (151) distal to the substrate (Fig. 1A), and 
a second electrode (153) on a side of the organic light-emitting material (152) distal to the substrate (Fig. 1A), 
wherein at least one organic light- emitting diode (part of 150) on the at least one of the plurality of subpixel regions (annotated in Fig. 1A) includes a first electrode (151) formed on the display sub-region (where 150 is located) substantially excluded from the light-sensitive sub-region (annotated in Fig. 1A) (Figures 1A and 13A; [0028] – [0029], [0060]).  

    PNG
    media_image1.png
    392
    746
    media_image1.png
    Greyscale


Regarding claim 3, Ding discloses, the display panel of claim 2, wherein the display-driving sub-circuit (as annotated in Fig. 13A; [0060]) of the respective one of the plurality of pixel circuits (as annotated in Fig. 13A; [0060]) comprises at least a driving transistor (transistor inside the circle as annotated in Fig. 13A) coupled to one or more switch transistors (Tp) and a storage capacitor (Cp) to receive a select voltage (through Gate node of Tp), an input data voltage (from Data line), and a power voltage (from PVDD) to generate a driving current charged from the power voltage to the first electrode layer (151; Fig. 1A and also top node of OLED in Fig. 13A) of the organic light-emitting diode (part of light emitting configuration 150) on one of the plurality of subpixel regions (as annotated in Fig. 1A) to drive the organic light- emitting diode (part of 150) to emit light for displaying a subpixel image (Fig. 14 teaches a process of how an image of the photosensitive identification of fingerprint can be displayed; Fig. 14; .  

    PNG
    media_image2.png
    442
    537
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    392
    746
    media_image1.png
    Greyscale



Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ding and Oh as applied to claim 3, and further in view of US 2006/0007205 A1 (Reddy). 
Regarding claim 4, the combination of Ding and Oh teaches, the display panel of claim 3, wherein the light-sensing sub- circuit (sub-circuit containing 310) of the at least one pixel circuit comprises at least one photoresistor (310 is formed of photoresist; Fig. 2; [0049]; Oh Reference), 
the light-sensing sub-circuit (sub-circuit containing 310) being coupled to the driving transistor (T12) in parallel and configured to sense a photocurrent flowing through the at least one photoresistor in response to an incident light reflected from an object being scanned (Fig. 2; [0049] – [0051]; Oh Reference). 
Note: Image scanning is a usual functionality of a display panel of electronic devices.
See claim 1 for 103 rationale.

    PNG
    media_image3.png
    492
    519
    media_image3.png
    Greyscale

But the combination of Ding and Oh fails to teach explicitly, the photoresistor coupled to a control transistor in series, 
However, in analogous art, Reddy discloses, the photoresistor (S1; Fig. 6; [0113], [0161]; i.e. sensor, made of photoresist) coupled to a control transistor (T3; Fig. 6; [0161]; i.e. transistor which is in series with sensor S1) in series,
Note: This is a ‘intended use’ limitation for control transistor T3. Oh already teaches that photoresist 310 is connected in parallel to driving transistor T12. Reddy is brought in to show that a control transistor T3 can be advantageously connected to the sensor/photoresistor S1 in series. Thus it can be deduced that when combined, this series combination of sensor S1 and control transistor T3 would be connected in parallel to driving transistor T12 of Oh.

    PNG
    media_image4.png
    700
    514
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Oh and Reddy before him/her, to modify the teachings of an organic light emitting display device including a photoresistor light-sensing device as taught by Oh and to include the teachings of photoresistor coupled to a control transistor in series as taught by Reddy since the control transistor would help to control the current through the sensor device and avoid any malfunctioning of the pixel circuit. The control transistor can also be used to disable the photoresistor. Absent this important teaching in Ding, a person with ordinary skill in the art would be motivated to reach out to Reddy while forming an organic light emitting display device of Ding. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 8, the combination of Ding, Oh and Reddy teaches, the display panel of claim 4, wherein the light-sensing sub- circuit (sub-circuit containing 310; Fig. 2; Oh Reference) is operated to pass the photocurrent to the first electrode (top node of OLED; Fig. 2; [0049]; Oh Reference) to drive the at least one organic light-emitting diode (OLED) to emit light for displaying the subpixel image based on the object being scanned (Fig. 2; [0049] – [0051]; Oh Reference).
Note: Image scanning is a usual functionality of a display panel of electronic devices.
See claim 1 for 103 rationale.

    PNG
    media_image3.png
    492
    519
    media_image3.png
    Greyscale

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ding and Oh as applied to claim 3, and further as evidenced by Analysis of 2-TFTs AMOLED pixel circuit based on an on-current model of poly-Si TFTs, Jieyun Zhou, 2014 IEEE International Conference on Electron Devices and Solid-State Circuits, ISBN: 978-1-4799-2334-2, June 2014 (Zhou).
Regarding claim 12, Ding discloses, the display panel of claim 3, wherein the display-driving sub-circuit (as annotated in Fig. 13A; [0060]) comprises a driving transistor (transistor inside the circle as annotated in Fig. 13A) and one switch transistor (Tp) and a storage capacitor (Cp) to form a 2T1C driving sub-circuit (Figures 1A and 13A; [0028] – [0029], [0060]).  
	Note: This is a well-known 2T1C driving sub-circuit. See teaching/evidentiary reference Zhou.

    PNG
    media_image2.png
    442
    537
    media_image2.png
    Greyscale



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ding and Oh as applied to claim 3, and further in view of US 2016/0027379 A1 (Chen).
Regarding claim 13, the combination of Ding and Oh fails to teach explicitly, the display panel of claim 3, wherein the display-driving sub-circuit comprises a driving transistor and (N-1) number of switch transistors and a storage capacitor to form a NT1C driving sub-circuit, where N is one of 6, 7, and 8.  
However, in analogous art, Chen discloses, the display panel of claim 3, wherein the display-driving sub-circuit (Fig. 2; [0003]) comprises a driving transistor (next to LED; Fig. 2) and (N-1) number of switch transistors (5 switch transistors inside the circle; Fig. 2) and a storage capacitor (Cap) to form a NT1C driving sub-circuit, where N is one of 6, 7, and 8 (Fig. 2; [0003]).  

    PNG
    media_image5.png
    610
    718
    media_image5.png
    Greyscale

In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0053032 A1 (Ding) and further in view of US 2016/0321987 A1 (Oh) and US 2006/0007205 A1 (Reddy).
Regarding claim 14, Ding teaches, a pixel circuit (as designated in Fig. 13A, it is broadly organic light-emitting configuration 150; [0060]) in a display panel having an image display mode (displays images that are scanned) and an image scan mode (scan an image) comprising: 
Note: Displaying and image scanning are usual functionalities of a display panel of electronic devices.

    PNG
    media_image2.png
    442
    537
    media_image2.png
    Greyscale

a display-driving sub-circuit (as designated in Fig. 13A; [0060]) comprising at least a driving transistor (transistor inside the circle as annotated in Fig. 13A) and one or more switch transistors (Tp) coupled to a storage capacitor (Cp) to receive a select voltage (through Gate node of Tp), an input data voltage (from Data line), and a power voltage (from PVDD) to generate a driving current charged from the power voltage through the driving transistor to a first electrode (151; Fig. 1A and top node of LED) of a light-emitting diode (part of 150) to drive light emission Page 4 of 9Appl. No. 16/099,530Response to Restriction Requirement mailed June 10, 2021thereof for displaying a subpixel image based on the input data voltage (from Data line) during an image display mode (using the camera of display device) of the display panel (Fig. 1A; [0028] – [0029]; Ding Reference); 
But Ding fails to teach explicitly, a light-sensing sub-circuit comprising at least one photoresistor coupled to a control transistor to couple with the driving 
However, in analogous art, Oh teaches, a light-sensing sub-circuit (sub-circuit containing 310) comprising at least one photoresistor (310 is formed of photoresist; Fig. 2; [0049]) to couple with the drive transistor (T12) to provide a photocurrent induced by the at least one photoresistor in response to an incident light reflected from an object being scanned by the display panel (taking a picture using the internal camera of the electronic device) to the first electrode (top node) of the light-emitting diode (OLED) during an image scan mode (picture taking mode) and allow the driving current to bypass the photoresistor during the image display mode (Fig. 2; [0049] – [0051]).  
Note: Displaying and image scanning are normal functionalities of a display panel of electronic devices. 

    PNG
    media_image3.png
    492
    519
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding and Oh before him/her, to modify the teachings of an organic light emitting display device including light-sensing device as taught by Ding and to include the teachings of how light-sensing sub-circuit is coupled to the display driving circuit as taught by Oh since the exact connection of the light-sensing device and the display driving circuit is important to ensure that the sensing is done correctly and the respective pixel units would be activated ([0011] – [0012]). Absent this important teaching in Ding, a person with ordinary skill in the art would be motivated to reach out to Oh while forming an organic light emitting display device of Ding. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
But the combination of Ding and Oh fails to teach explicitly, the photoresistor coupled to a control transistor, 
However, in analogous art, Reddy discloses, the photoresistor (S1; Fig. 6; [0113], [0161]; i.e. sensor, made of photoresist) coupled to a control transistor (T3; Fig. 6; [0161]; i.e. transistor which is in series with sensor S1),

    PNG
    media_image4.png
    700
    514
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Ding, Oh and Reddy before him/her, to modify the teachings of an organic light emitting display device In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0053032 A1 (Ding) and further in view of US 2016/0321987 A1 (Oh). 
Regarding claim 20, Ding discloses, a display apparatus comprising the display panel (Fig. 1A; [0028] – [0029]) of claim 1 (see the complete rejection of claim 1 above) for displaying an image either based on input data with the display panel being in a normal display mode or a photocurrent in response to an incident light reflected from an object being scanned with the display panel being in a scan mode.
Note: The limitations are considered normal functionality of a display apparatus/display panel. The examiner notes that the above displaying an image either based on input data with the display panel being in a normal display mode or a photocurrent in response to an incident light reflected from an object being scanned with the display panel being in a scan mode’ are ‘functional descriptions’ of display panel how it would respond when it is doing its normal functions. A display panel displays an image either coming from an input of a TV broadcasting or it may come from an image taken by the user using internal camera. These functional descriptions do not define additional structural aspects of the claimed invention. The display panel of Ding and Oh is capable of performing all these functions. Thus, the above limitations recite ‘functional descriptions’ and do not provide for ascertainable structural limitations, as such, the examiner notes that since claims are the disclosure of applicant’s invention for which protection is sought, therefore, these functions are intrinsic to the claimed device. Thus the limitations are considered taught by the prior art Ding and Oh. See MPEP 2114 (I). In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432. See also Bettcher Industries, Inc. v. Bunzl USA, Inc., 661 F.3d 629, 639-40,100 USPQ2d 1433, 1440 (Fed. Cir. 2011). 

    PNG
    media_image1.png
    392
    746
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 5-7 and 15 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 5, the closest prior art, US 2018/0053032 A1 (Ding), in combination with US 2016/0321987 A1 (Oh) and US 2006/0007205 A1 (Reddy), fails to disclose, “the display panel of claim 4, wherein the light-sensing sub- circuit further comprises a signal-reading transistor coupled to the at least one photoresistor and the control transistor, the signal-reading transistor being configured to connect a feedback IC to record the photocurrent sensed by the light-sensing sub-circuit”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Claims 6-7 are also objected to due to their dependence on objected claim 5.
Regarding claim 15, the closest prior art, US 2018/0053032 A1 (Ding), in combination with US 2016/0321987 A1 (Oh) and US 2006/0007205 A1 (Reddy), fails to disclose, “the pixel circuit of claim 14, wherein the at least one photoresistor is coupled in series to the control transistor to couple with the driving transistor in parallel, wherein the control transistor is turned on to enable the light-sensing sub-circuit for providing the photocurrent through the photoresistor to the first electrode of the light-emitting diode during the image scan mode while the driving transistor is turned off, and the control transistor is turned off to allow the driving 
wherein the light-sensing sub-circuit further comprises a second control transistor coupled to the photoresistor and configured to collect a current value through the photoresistor to an integrated circuit”, in combination with the additionally claimed features, as are claimed by the Applicant. 

Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2017/0242516 A1 (Bae) - A display apparatus capable of image scanning is disclosed including a contact sensor arranged in each unit pixel. The contact sensor includes a pixel electrode forming a contact capacitance by contact with a contact means, a reset transistor where a drain electrode is connected to a node where the contact capacitance is formed, and each of a gate electrode and a source electrode is connected to a first scan line to which a selective signal is applied; an amplifying transistor where a gate electrode is connected to the drain electrode of the reset transistor. It also includes a detecting transistor where a drain electrode is connected to the drain electrode of the amplifying transistor, a gate electrode is connected to a second scan line to which a selective signal is applied, and a source electrode is connected to a readout line detecting a current corresponding to the contact capacitance.
2. US 2016/0155385 A1 (Yang) - A pixel structure is disclosed comprising a plurality of pixel units and compensation units corresponding to the pixel units. Each of the pixel units comprises two adjacent pixel circuits which are a first pixel circuit and a second pixel circuit. The first pixel circuit comprises a first driving transistor (DTFT1) and a first display device (OLED1), and the second pixel circuit comprises a second driving transistor (DTFT2) and a second display device (OLED2).
3. US 2018/0151656 A1 (Choo) - An electroluminescent display device integrated with image sensors is disclosed including a display panel having a plurality of pixels, a display panel driving circuit configured to write data of an input image into the pixels during a display mode so as to display the input image with the pixels and a sensor processing circuit configured to apply a reverse bias to Organic Light Emitting Diodes (OLEDs) disposed in at least some of the pixels during a sensor mode so as to process sensor signals received from the pixels.
4. US 2017/0193923 A1 (Park) - An organic light emitting display panel is disclosed including a subpixel structure and a gate line connection structure in which two types of scan transistors within each subpixel can be individually turned on and off and image driving and various types of sensing driving can be performed while the aperture ratio increases through the individual on and off of the scan transistors.
5. US 2015/0279278 A1 (Park) - A display device is disclosed including a first sub-pixel and a second sub-pixel, wherein the first sub-pixel includes a first light emitting diode coupled between a first node and a second node. It also includes a first transistor configured to turn off the first light emitting diode by lowering a voltage of the first node below a voltage of the second node by providing a first initialization voltage to the first node and a second transistor configured to turn on the first light emitting diode by increasing the voltage of the first node above the voltage of the second node by providing a first driving current to the first node, wherein the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


09/27/2021